FILED
                              NOT FOR PUBLICATION                            JUL 27 2015

                                                                         MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JESSE L. YOUNGBLOOD,                               No. 13-17288

                 Petitioner - Appellant,           D.C. No. 2:13-cv-01490-GGH

 v.
                                                   MEMORANDUM*
SUPERIOR COURT OF BUTTE CO.;
STATE OF CALIFORNIA,

                 Respondents - Appellees.


                     Appeal from the United States District Court
                         for the Eastern District of California
                   Gregory G. Hollows, Magistrate Judge, Presiding**

                               Submitted July 21, 2015***

Before:         CANBY, BEA, and MURGUIA, Circuit Judges.

      Jesse L. Youngblood appeals from the district court’s dismissal of his 28

U.S.C. § 2254 habeas petition as second or successive. We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
                Appellant consented to magistrate judge jurisdiction.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 2253. We review de novo, see Wentzell v. Neven, 674 F.3d 1124,

1126 (9th Cir. 2012), and we affirm.

      Youngblood contends that the district court should not have deemed his

habeas petition second or successive under section 2244(b) because his first habeas

petition was not decided on the merits but rather dismissed as barred by the statute

of limitations. As Youngblood concedes, this argument is foreclosed by McNabb

v. Yates, 576 F.3d 1028, 1030 (9th Cir. 2009). We are bound by that decision. See

Hart v. Massanari, 266 F.3d 1155, 1171 (9th Cir. 2001) (“Once a panel resolves an

issue in a precedential opinion, the matter is deemed resolved, unless overruled by

the court itself sitting en banc, or by the Supreme Court.”).

      AFFIRMED.




                                           2                                  13-17288